Citation Nr: 0319083	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for coronary artery disease, status post bypass 
surgery and myocardial infarction, rated 60 percent 
disabling, from February 1, 2000 to the present.  

2.  What evaluation is warranted for chronic lumbosacral 
strain from June 23, 1994?

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 



REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1979 to March 1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, granting service connection for 
lumbosacral strain, and assigning a 20 percent rating 
effective from June 23, 1994.  The appeal also comes from 
a November 1999 RO decision reducing the disability 
evaluation of the veteran's service-connected coronary 
artery disease from 100 percent disabling to 60 percent.  
Finally, the appeal also comes from the December 1999 
rating decision denying a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

On appeal the veteran has raised the issue of entitlement 
to service connection for a Methicillin resistent 
Staphylococcus auereus infection secondary to service 
connected post operative residuals of coronary artery 
disease with bypass grafting.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran was hospitalized from February 26 through 
March 20, 2003, during which time he underwent cardiac 
bypass surgery.  


CONCLUSION OF LAW

A 100 percent schedular rating is warranted for residuals 
of coronary bypass surgery, for the three months beginning 
February 26, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.104, Diagnostic 
Code 7017 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, 
VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  The 
provisions of these regulations apply to these claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

While the veteran has yet to be afforded notice of the 
VCAA with regard to his service-connected coronary artery 
disease, by this decision he is granted a 100 percent 
disability evaluation based on coronary bypass surgery for 
the period addressed by this decision, the three months 
beginning February 26, 2003.  As no other period and no 
other disability or claim is addressed within the scope of 
the decision this is a full grant of the benefit sought.  
Further, there is no reasonable possibility of further 
notice or assistance furthering the claim in question, 
within the scope of the claim as addressed.  Hence, no 
further notice or development or assistance to the veteran 
including pursuant to the VCAA is necessary prior to this 
adjudication.  

Also because this decision constitutes a full grant of 
benefit to the extent indicated the veteran need not be 
further informed of the evidence that has been obtained by 
VA, and that which he must obtain in furtherance of his 
claim.  Hence, no additional requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), need be 
fulfilled prior to this adjudication.  

The record reflects that owing to multiple systemic and 
localized complications, the veteran was hospitalized from 
February 26 through March 20, 2003, for treatment 
following a myocardial infarction, and residuals of 
multiple vessel coronary artery bypass surgery.  Because 
the veteran underwent cardiac bypass surgery, a 100 
percent rating is warranted for the first three months 
following hospital admission for surgery.  38 C.F.R. §  
4.104, Diagnostic Code 7017.  

This award precisely coincides with the three-month 100 
percent rating to be assigned following the veteran's 
myocardial infarction, as documented in laboratory tests 
at admission on February 26, 2003.  38 C.F.R. § 4.104, 
Diagnostic Code 7006.  The veteran is, however, entitled 
to but a single 100 percent disability rating for the 
three month period beginning February 26, 2003.  Both the 
myocardial infarction and the cardiac bypass are 
encompassed within the ambit of the veteran's service-
connected coronary artery disease.  As such, assigning two 
100 percent ratings would violate the doctrine against 
pyramiding.  38 C.F.R. §  4.14 (2002) (The evaluation of 
the same disability or manifestations under different 
diagnoses is to be avoided.)

Further, in light of the rating criteria set forth in 
38 C.F.R. § 4.104, Diagnostic Code 7017, assigning any 
other rating during this three month period beginning 
February 26, 2003, either based on hospitalization or 
convalescence pursuant to 38 C.F.R. §§ 4.29, 4.30 (2002), 
respectively, would violate the doctrine against 
pyramiding.  38 C.F.R. § 4.14.

Questions governing the assignment of a higher disability 
evaluation for coronary artery disease for periods before 
and after the three month period beginning February 26, 
2003, are the subject of the remand below.  


ORDER

A 100 percent disability rating is assigned for coronary 
bypass surgery, for three months beginning February 26, 
2003, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

As noted above, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  As such, 
the veteran must be afforded notice of the provisions of 
the VCAA including as applicable to his case.  In 
particular, he must be afforded specific notice of the 
evidence that has been obtained by VA and that which he 
needs to obtain in furtherance of his claim, pursuant to 
development requirements as delineated in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Claims to be considered in this remand include entitlement 
to an increased evaluation for coronary artery disease, 
status post bypass surgery and myocardial infarction, 
above the 60 percent rating currently assigned, for the 
periods before February 23, 2003, and what rating is in 
order after the three month period beginning that date.  
Also at issue is the question what evaluation(s) is/are 
warranted for a chronic lumbosacral strain from June 23, 
1994, and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.

For these claims, however, the veteran has yet to be 
afforded notice of the VCAA, he has yet to be notified of 
the evidence the VA has obtained, and he has yet to be 
notified precisely what evidence he must obtain in 
furtherance of his claims.  Quartuccio.  

Regarding the coronary artery disease, development was 
undertaken by the Board in May 2002, October 2002, and 
February 2003 pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held, 
however, that the provisions of 38 C.F.R. §§ 19.9(a)(2) 
constituted overreaching by the VA, in violation of the 
express mandate of 38 U.S.C.A. § 7104(a) (West 2002).  
Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003) (DAV).  Following 
the decision in DAV, the General Counsel issued a 
precedent opinion concluding that DAV did not prohibit the 
Board from developing evidence in a case before it, 
provided that the Board does not adjudicate the claim 
based on any new evidence it obtains unless the claimant 
waives initial consideration of such evidence by first-
tier adjudicators in the Veterans Benefits Administration 
(VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board 
continued, for a short time, to request development via 
the Board's evidence development unit.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA 
would resume all development functions.  In other words, 
aside from the limited class of development functions that 
the Board is statutorily permitted to carry out, see 
38 U.S.C.A. §§ 7107 (b), 7109 (a) (West 2002), all 
evidentiary development will be conducted at the RO level.  
Accordingly, in keeping with DAV, remand is appropriate in 
this case to afford first-tier adjudication prior to Board 
review.  

While the veteran in a February 2002 submission attempted 
to waive RO review of additionally submitted evidence and 
records, that waiver was not based on VA fully explaining 
the notice requirements of the VCAA as the Court defined 
them in Quartuccio.  

Regarding the claim of entitlement to a higher initial 
evaluation for a chronic lumbosacral strain, the RO in a 
September 1995 decision granted service connection for 
that disorder and assigned a 20 percent evaluation, 
effective from June 23, 1994.  The veteran in November 
1995 requested that VA "increase my (claim) for service 
connected back condition."  In a July 1996 submission he 
stated, in pertinent part, "Please consider this my 
official notice of disagreement."  Construing these 
statements together liberally, the Board finds that the 
veteran has submitted a notice of disagreement with the 
rating assigned in September 1995.  With a notice of 
disagreement having been timely submitted, a statement of 
the case must be issued by the RO, to afford the veteran 
the opportunity to perfect an appeal.  38 C.F.R. § 19.26 
(2000).  The United States Court of Appeals for Veterans 
Claims has held, in such circumstances, that the Board 
must remand the claim to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, 
on remand, the RO should complete any additional 
development deemed necessary. 38 C.F.R. § 19.26 (2002).

Efforts have been made to obtain the records of Dr. 
Ajamoughli, a private physician.  Specifically, a letter 
was sent to the veteran in June 2002 requesting a signed 
authorization for such records.  No authorization has, 
however, been received.  While the representative did send 
records from January 2001 to the present, records from 
January 2000 to January 2001 have not been obtained.  
Still, in light of the veteran's failure to submit an 
authorization, VA will not proceed further in seeking 
these records.  The appellant is hereby notified that 
should he wish to have those records of private treatment 
by Dr. Ajamoughli obtained and associated with the claims 
folder, he must obtain and submit them himself.  

Finally, the claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities must also be adjudicated in the 
first instance by the RO following development, 
adjudication, and appropriate notice of the VCAA with 
respect to the foregoing issues.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the claims 
file and ensure that all additional 
evidentiary development action 
required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) 
and implementing regulations is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) are satisfied.  The 
RO should refer to any pertinent 
guidance, including Federal 
Regulations, that has been issued.  
The veteran must also be afforded 
notice of evidence that has been 
obtained by VA, and specific notice 
of the evidence he personally needs 
to obtain in furtherance of his 
claim.  Quartuccio.  

2.  Thereafter, RO should review the 
question what evaluation is warranted 
for a chronic lumbosacral strain from 
the June 23, 1994.  Staged ratings 
must be considered.  Fenderson v. 
West, 12 Vet. App Vet. App. 119 
(1999).  If the benefit remains to 
any extent denied, unless the appeal 
is withdrawn in writing by the 
veteran, the RO must issue a 
statement of the case responding to 
the notice of disagreement.  The 
appellant and his representative are 
advised that they have sixty days 
from the date of mailing of the 
statement of the case to submit a 
substantive appeal to this issue.  If 
a timely substantive appeal is not 
received, no further action is 
required.  

3.  Thereafter, following any other 
appropriate development, the RO 
should reconsider the appealed issue 
of entitlement to the restoration of 
a 100 percent disability rating for 
coronary artery disease, with 
postoperative residuals of bypass 
surgery and myocardial infarction, 
rated 60 percent disabling, from 
February 1, 2000 through February 25, 
2003.  The RO should also adjudicate 
de novo what rating is warranted 
after the expiration of the three 
month period which began on February 
26, 2003.  In this context, the RO 
must address the new issue referenced 
in paragraph three of the 
Introduction section of this 
decision.  If a total schedular 
rating remains denied, the RO must 
then readjudicate the veteran's 
entitlement to a total disability 
rating based on individual 
unemployability due to service-
connected disabilities for all 
appropriate periods.  If any 
determination remains to adverse to 
the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 


